COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-281-CV
  
  
CIGNA 
INSURANCE                                                               APPELLANT
COMPANY 
OF TEXAS
   
V.
  
CHRISTINE 
PETERS, BENEFICIARY                                             APPELLEE
OF 
JAMES PETERS, DECEASED
  
  
------------
FROM 
THE 67TH DISTRICT COURT OF TARRANT COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant’s Motion To Dismiss.” It is the court's opinion 
that the motion should be granted; therefore, we dismiss the appeal. See 
TEX. R. APP. 
P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
   
   
                                                                  PER 
CURIAM
  
  
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: 
December 23, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.